Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hietala et al. (US Pub. No. 20140304442), hereinafter referred to as Hietala in view of Ng et al. (US Pub. No. 20070247184), hereinafter referred to as Ng.
Referring to claim 1, Hietala discloses a serial bus buffer circuit, comprising: 
a master input-output terminal (master terminal 52, fig. 3); a slave input-output terminal (slave terminal 54, fig. 3); 
a first switch (switch 48, fig. 3) comprising: a first terminal coupled to the master input-output terminal (terminal 52, fig. 3); 
a second terminal (terminal 56, fig. 3); and a control terminal (terminal of device 42, fig. 3); 
a resistor (resistor R2 ,fig. 3) comprising: a first terminal coupled to the second terminal of the first switch (coupled to switch 48); and

a second switch (switch 201, fig. 3A) comprising: a first terminal coupled to the second terminal of the resistor (resistor 305, fig. 3A); a second terminal coupled to the slave input-output terminal (slave input-output terminal of device 315A, fig. 3A); and a control terminal (control terminal of 201 control terminal); and a switch control circuit coupled to the master input-output terminal, the slave input- output terminal (slave input- output terminal of device 315A, fig. 3A), the control terminal of the first switch, and the control terminal of the second switch (controller 201, fig. 3A). 

Claim 8 recites the corresponding limitations to claim 1. Therefore, they are rejected accordingly.

Claims 2 – 7 and 9 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hietala et al. (US Pub. No. 20140304442), hereinafter referred to as Hietala in view of Ng et al. (US Pub. No. 20070247184), hereinafter referred to as Ng and in further view of Takamisawa et al. (US Pat. No. 4357574). 

AS to claim 2, Takamisawa discloses, what Hietala and Ng lack, the serial bus buffer circuit of claim 1, further comprising: an amplifier (amplifier 42, fig. 3) comprising: a non-inverting input terminal coupled to the first terminal of the first switch (switch 92s, fig. 3); 4300-0835US v312TI-91556 an inverting input terminal coupled to the first terminal of the second switch; and an output terminal (output of amp 42, fig. 3).

Hietala, Ng and Takamisawa are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to allow multiple switching modes to improve the system performance. 
Therefore, it would have been obvious to combine Takamisawa with Hietala and Ng to obtain the invention as specified in the instant claim(s).

	
  As to claim 3, Takamisawa discloses the serial bus buffer circuit of claim 2, further comprising: a transistor comprising: a first terminal coupled to the master input-output terminal (master input-output terminal 44A, fig. 3); a second terminal coupled to a ground terminal; and a third terminal coupled to the output terminal of the amplifier (a third terminal coupled to the output terminal of the amplifier 42, fig. 3).   

As to claim 4, Takamisawa discloses the serial bus buffer circuit of claim 1, further comprising: an amplifier comprising: a non-inverting input terminal coupled to the first terminal of the second switch (switch, fig. 3); an inverting input terminal coupled to the first terminal of the first switch; and an output terminal (output terminal, fig. 3).  

As to claim 5, Takamisawa discloses the serial bus buffer circuit of claim 4, further comprising: a transistor (transistor, fig. 3) comprising: a first terminal coupled to the slave input-output terminal (slave input-output terminal, fig. 3); a second terminal coupled to a ground terminal (ground terminal, fig. 3); and a third terminal coupled to the output terminal of the amplifier (amplifier, fig. 3).   



As to claim 7, Takamisawa discloses the serial bus buffer circuit of claim 1, wherein: the resistor is a first resistor (first resistor, fig. 3); and the serial bus buffer circuit comprises: a second resistor comprising: a first terminal coupled to a power supply terminal (power supply terminal, fig. 3); and a second terminal (second terminal, fig. 3); and a third switch comprising: a first terminal coupled to the second terminal of the second resistor; a second terminal coupled to the slave input-output terminal; and a control terminal coupled to the switch control circuit (switch control circuit, fig. 3).

Claims 9 – 15 recite the corresponding limitations to claims 2 – 7. Therefore, they are rejected accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebborn (US Pat. No. 8836244).
	

monitoring a second voltage at a slave input-output terminal of the serial bus buffer circuit (low supply voltage step 204, fig. 2); comparing the first voltage and the second voltage to a low logic level threshold (step 206); and 
enabling a low impedance (step 214, fig. 2) connection between the master input-output terminal and the slave input-output terminal responsive to the first voltage or the second voltage being below the low logic threshold (minimum operating impedance 206, fig. 2). 

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hebborn (US Pat. No. 8836244) view of Takamisawa et al. (US Pat. No. 4357574). 

As to claim 17, Takamisawa discloses, what Hebborn lacks, the method of claim 16, wherein the enabling comprises: closing a first switch to connect a resistor to the master input-output terminal (switch, fig. 3); and closing a second switch to connect the resistor to the slave input-output terminal.  

As to claim 18, Hebborn discloses the method of claim 16, further comprising: comparing the first voltage and the second voltage to a disable threshold (threshold 204, fig. 2); and disabling the low impedance connection between the master input-output terminal and the slave input-output terminal responsive to the first voltage and the second voltage being above the disable threshold (step 206, fig, 2).  

As to claim 20, Hebborn discloses the method of claim 18, wherein the disabling comprises: opening a first switch to disconnect a resistor from the master input-output terminal (logic 106, fig. 1); .


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US Pub. No. 20040172500) disclose a serial bus controller. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184